DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                    DANIEL NICHOLAS JENKINS,
                            Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D21-1263

                          [October 21, 2021]

  Appeal from the Circuit Court for the Nineteenth Judicial Circuit, St.
Lucie County; Jeffrey Walton Hendriks, Judge; L.T. Case Nos.
562020CT000663A, 562020MM000805A, and 562020MM000741A.

   Carey Haughwout, Public Defender, and Ian Seldin, Assistant Public
Defender, West Palm Beach, for appellant.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

CONNER, C.J., GROSS and KUNTZ, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.